Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 14-BG-895

IN RE: RUNAN ZHANG,
                       Respondent.
Bar Registration No. 465022                              BDN: 222-14

BEFORE:       Glickman, Associate Judge, and Nebeker and Ruiz, Senior Judges.

                                      ORDER
                             (FILED - December 11, 2014)

       On consideration of the certified order disbarring respondent from the practice
of law in the state of Maryland, this court’s August 27, 2014, order directing
respondent to show cause why reciprocal discipline should not be imposed, the
statement of Bar Counsel regarding reciprocal discipline, and it appearing that
respondent filed her affidavit as required by D.C. Bar R. XI, §14 (g) on October 15,
2014, and it further appearing that respondent filed a brief, construed as a response
to the court’s order, and a motion for leave to file an amended brief, construed as an
amended response, and it further appearing that respondent does not rely on the
established bases for challenging reciprocal discipline, see D.C. Bar R. XI § 11 (c),
but is attempting to re-litigate the discipline imposed by the state of Maryland and
that this is improper in a reciprocal disciplinary proceedings, see In re Zdravkovich,
831 A.2d 964, 969 (D.C. 2003) (“Put simply, reciprocal discipline proceedings are
not a forum to reargue the foreign discipline”), it is

      ORDERED that the motion for leave to file the lodged corrected response is
granted and the Clerk shall file the lodged corrected response. It is

      FURTHER ORDERED that Runan Zhang is hereby disbarred from the practice
of law in the District of Columbia, nunc pro tunc to October 15, 2014.

                                           PER CURIAM